DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed on 09/15/2020 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 4 and 16 are objected to because of the following informalities: In claim 16, “which cover does not” should read as “which the cover does not.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “noticeably impedes” in claim 3 is a relative term which renders the claim indefinite. The term “noticeably impedes” is not defined by the claim. In view of the specification, “noticeably impedes” has been interpreted as “impedes.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 20170304570 A1) in view of Cho (US 20080274776 A1). 
Regarding claim 1, Landis teaches a ventilator (HFT device, Fig. 2) comprising:
a basic unit (HFT device, Fig. 2) having a vertical axis;
a cover plate having a display (display, Fig. 2);
patient connections (patient interface, Fig. 2) arranged at the basic unit; and
wherein the cover plate is arrangeable at the basic unit at different angles with respect to the vertical axis (cover plate can be rotated at the basic unit with respect to the vertical axis, see [0021]) but Landis does not explicitly teach a user interface arranged at the cover plate.
However, Cho teaches a portable plate-like terminal which includes a second housing with a display (taken to be a user interface, 102, Fig. 4) arranged at a first housing with a keypad (taken to be the cover plate, 101, Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Landis to add a feature where the user interface is arranged slidable in front of the cover plate as taught by Cho to provide a manual keyboard feature for user to input data or information (see [0010]). Furthermore, Landis teaches an alternative embodiment can use a phone or tablet to couple with the HFT device in lieu of the display to serve as the user interface (see [0021]). 
Regarding claim 5, Landis in view of Cho teaches a device according to claim 1, and Cho further teaches wherein the cover plate (cover plate, 101, Fig. 4) has a layout configured rotationally symmetrical by 180° or by 90° (see Examiner’s Annotated Fig. 1a below, the cover plate has a layout configured rotationally symmetrical by 180°).
Examiner’s Annotated Figure 1a

    PNG
    media_image1.png
    413
    571
    media_image1.png
    Greyscale

Regarding claim 11, Landis in view of Cho teaches a device according to claim 1, and Landis further teaches further comprising a trolley (cart, Fig. 1), wherein the basic unit (HFT device, Fig. 1) is arranged on the trolley (Fig. 1).
Regarding claim 12, Landis in view of Cho teaches a device according to claim 1, and Landis further teaches wherein the trolley (cart, Fig. 1) includes a support plate (platform, Fig. 1) and the basic unit (HFT device, Fig. 1) is detachably held at the trolley via the support plate (see Fig. 1 and [0022]).
Regarding claim 13, Landis in view of Cho teaches a device according to claim 1, and Landis further teaches wherein the basic unit (HFT device, Fig. 1) and the support plate (platform, Fig. 1) are configured such that the basic unit can be arranged as well as fixed in two positions differing from one another by 180° or in at least three positions differing from one another by 90° (see [0022], the HFT device can be mounted on a cart, it is the Examiner’s position the device is configured to be rearranged positions on the cart since there is no fixed position). 
Regarding claim 14, Landis in view of Cho teaches a device according to claim 1, and further teaches the user interface (user interface, 102, Fig. 4 of Cho) is arranged linearly slidable (user interface is slidable on the cover plate, see [0010]) at the cover plate (cover plate, 101, Fig. 4 of Cho). 
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 20170304570 A1) in view of Cho (US 20080274776 A1), and further in view of Barnard (US 20120175474 A1). 
Regarding claim 2, Landis in view of Cho teaches a device according to claim 1, but does not explicitly state further comprising a rotating mechanism connected to the basic unit, wherein the cover plate is rotatably held at the basic unit about the vertical axis by means of the rotating mechanism.
Although Landis teaches a rotating cover plate held at the basic unit about the vertical axis, Landis does not state the rotating mechanism. However, Barnard teaches a rotating mechanism (ball and socket connector 104 and rotary joint 102, Fig. 11 and Fig. 12) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to supplement the device taught by Landis in view of Cho to include a ball and socket connector and rotary joint as taught by Barnard on the basic unit to allow the cover plate to be rotatably held at the basic unit about the vertical axis to provide multiple viewing angles for users (see [0071] and Fig. 10). 
Regarding claim 3, Landis in view of Cho in view of Barnard teaches a device according to claim 2, with Barnard further teaching further comprising a locking mechanism (spring engaged pawl, see [0073]), which noticeably impedes a relative rotation of the cover plate (cover plate, 101, Fig. 4 of Cho) with respect to the basic unit (HFT device, Fig. 2 of Landis) at predefined distances (spring engaged pawl impedes relative rotation of the rotary joint 102 at predefined distances, see [0073]).
Regarding claim 4, Landis in view of Cho in view of Barnard teaches a device according to claim 2, with Barnard further teaching further comprising rotation stop elements (end stops 106 limits the degree of freedom to any desired angle, see [0074]) to limit a rotation of the cover plate (cover plate, 101, Fig. 4 of Cho) about the vertical axis with respect to the basic unit (HFT device, Fig. 2 of Landis). 
Claim 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 20170304570 A1) in view of Cho (US 20080274776 A1), and further in view of An (US 20040227045 A1). 
Regarding claim 6, Landis in view of Cho teaches a device according to claim 1, but does not teach wherein the user interface is held at the cover plate pivotably about a horizontal pivot axis by means of a swivel joint. 
However, An teaches wherein the user interface (display unit 15, Fig. 2B) is held at the cover plate (main body 10, Fig. 3) pivotably about a horizontal pivot axis by means of a swivel joint (swivel hinge assembly 40, Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Landis in view of Cho to include a swivel hinge assembly as taught by An to allow the user interface held at the cover plate to pivot around a horizontal pivot axis to provide multiple degrees of freedom of viewing for the user (see [0013]). Further, Landis teaches that modifications can be made to the device (see [0050]).
Regarding claim 7, Landis in view of Cho in view of An teaches a device according to claim 6, with An further teaching further comprising a locking device (spring-loaded step configured to releasably lock the base in a predetermined position, Claim 12) for holding the user interface (display unit 15, Fig. 2B) in a blocking position relative to the cover plate (main body 10, Fig. 2b) (spring-loaded step will hold the user interface in a blocking position relative to the cover plate, see Claim 21). 
Regarding claim 8, Landis in view of Cho in view of An teaches a device according to claim 6, with An further teaching wherein the swivel joint (swivel hinge assembly 40, Fig. 4)  is configured to pivot the user interface (display unit 15, Fig. 3) into an at least approximately horizontal position (swivel hinge assembly is configured to pivot the user interface into an at least approximately horizontal position, see [0014] and Fig. 3)
Regarding claim 9, Landis in view of Cho in view of An teaches a device according to claim 6, and further teaches wherein the user interface (user interface, 102, Fig. 4 of Cho) is configured to be pivoted into a blocking position by means of the swivel joint (swivel hinge assembly 40, Fig. 4 of An) when the cover plate (cover plate, 101, Fig. 4 of Cho) is in a use position, wherein a relative rotation of the cover plate with respect to the basic unit (HFT device, Fig. 2) is blocked in the blocking position (user interface can be configured to be pivoted into a position shown in Fig. 2A when the cover plate is in use, where a relative rotation of the cover plate with respect to the basic unit can be locked by the spring-loaded step, Claim 12)
Regarding claim 10, Landis in view of Cho in view of An teaches a device according to claim 9, and further teaches wherein the swivel joint (swivel hinge assembly 40, Fig. 4 of An) is configured to block the cover plate (cover plate, 101, Fig. 4 of Cho) in the blocking position in the use position (swivel hinge assembly comprises of a spring-loaded step configured to releasably lock the base in a predetermined position, Claim 12)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 20170304570 A1) in view of Cho (US 20080274776 A1), and further in view of Castellano (US 7935250 B2). 
Regarding claim 15, Landis in view of Cho teaches a device according to claim 1, but does not teach wherein the rotating mechanism has a central passage, through which cables can be passed or are passed for electrically coupling the user interface with the basic unit.
However, Castellano teaches wherein the rotating mechanism (rotating base 22, Fig. 12) has a central passage (tubular seat 29 and tubular portion 30, Fig. 12), through which cables (cables and wires 34, Fig. 11) can be passed or are passed for electrically coupling the user interface with the basic unit (see Col. 5 lines 32-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Landis in view of Cho to include the tubular seat and tubular portion as taught by Castellano through which cables can be passed or are passed for electrically coupling the user interface with the basic unit to allow for rotation of the user interface without tangling the cables (see Col. 5 lines 32-40).

Alternative Rejection of claim 1
Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20150122259 A1) in view of Messina (US 10299759 B2). 
Regarding claim 1, Fox teaches a ventilator (ventilator 102, Fig. 1) comprising:
a basic unit (ventilator 102, Fig. 1) having a vertical axis;
patient connections (pneumatic circuit 106, Fig. 1) arranged at the basic unit; and
a user interface (control panel 118, Fig. 1) but Fox does not teach a cover plate and where the user interface is arranged at the cover plate, wherein the cover plate is arrangeable at the basic unit at different angles with respect to the vertical axis. 
However, Messina teaches a lift (top part of the lift is taken as a cover plate, see Fig. 1b below, as it covers a top surface of the housing 12 when the lift is fully lowered, see Col. 3 lines 61-63 and Fig. 4) and where the user interface (control panel 14, Fig. 1) is arranged at the cover plate, wherein the cover plate is arrangeable at the basic unit at different angles with respect to the vertical axis (see Col. 2 lines 14-17). 
Examiner’s Annotated Figure 1b

    PNG
    media_image2.png
    613
    573
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Fox to include a lift and cover plate as taught by Messina where the user interface is arranged at the cover plate and the cover plate is arrangeable at the basic unit at different angles in respect to the vertical axis to allow the control panel to be pivoted into a convenient position for the user (see Col.2 lines 17-20). 
Regarding claim 2, Fox in view of Messina teaches a device according to claim 1, and further teaches further comprising a rotating mechanism (lift 30, Fig. 1 of Messina) connected to the basic unit (ventilator 102, Fig. 1 of Fox), wherein the cover plate (cover plate, see Fig. 1b above) is rotatably held at the basic unit about the vertical axis by means of the rotating mechanism (the cover plate is on top of the rotatable lift which is mounted on the cart housing, see Col. 2 lines 12-14).
Regarding claim 4, Fox in view of Messina teaches a device according to claim 2, and further teaches further comprising rotation stop elements (rotation stop 36 is located in each elbow to limit the rotation to 360°, see Col.2 lines 49-50) to limit a rotation of the cover plate (cover plate, see Fig. 1b above) about the vertical axis with respect to the basic unit (ventilator 102, Fig. 1 of Fox). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20150122259 A1) in view of Messina (US 10299759 B2), and further in view of Adams (US 20110203592 A1). 
Regarding claim 16, Fox in view of Messina teaches a device according to claim 1, but does not teach wherein the basic unit comprises an opening with a cover and all device connections are accommodated behind the cover, which cover does not exceed an outline of the basic unit or does so only insignificantly exceeds the outline of the basic unit.
However, Adams teaches wherein the basic unit (system 10, Fig. 4) comprises an opening with a cover (cover 26, Fig. 4) and all device connections are accommodated behind the cover (see Fig. 5, all device connections are behind the cover), which cover does not exceed an outline of the basic unit or does so only insignificantly exceeds the outline of the basic unit (see Fig. 3, the cover only insignificantly exceeds the outline of the basic unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Fox in view of Messina to include the cover as taught by Adams on the basic unit and all device connections are accommodated behind the cover, which cover does not exceed an outline of the basic unit or does so only insignificantly exceeds the outline of the basic unit to allow for ease of opening and inspection (see [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tina Zhang whose telephone number is (571)272-6956. The examiner can normally be reached Monday - Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA ZHANG/Examiner, Art Unit 4177                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785